     Case 2:20-cv-01445-KJM-JDP Document 14 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL SHEPARD,                                    No. 2:20-cv-01445-KJM-JDP (PC)
12                        Plaintiff,
13            v.                                          ORDER
14    J. KELSO, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 11, 2021, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
     Case 2:20-cv-01445-KJM-JDP Document 14 Filed 04/01/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed January 11, 2021, are adopted in full;
 5          2. This action shall proceed on plaintiff’s Eighth Amendment claims for deliberate
 6   indifference based on failure to treat his neuropathy and damaged cornea against defendants
 7   Mohyuddin, Malakkla, and Adams;
 8          3. All other claims in the complaint are dismissed without prejudice;
 9          4. The court concludes after reviewing the file that the appointment of counsel to
10   represent plaintiff is appropriate for the limited purpose of assisting plaintiff with discovery and
11   pretrial motion practice, if any. The matter is referred to the supervisor of this court’s pro bono
12   panel, Sujean Park Castelhano, to identify an appropriate attorney; and
13          5. The matter is referred back to the assigned magistrate judge to initiate service on
14   defendants Mohyuddin, Malakkla, and Adams.
15   DATED: March 31, 2021.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
